Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on September 20, 2020, the applicant has submitted an amendment filed on November 16, 2020; amending claims 1, 10, and 11; and arguing to traverse the rejection of claims 1-4 and 25-29 in view of the amendment.
Response to Arguments
Claim Interpretation
Applicant’s arguments, see pages 8-9 of the remarks, filed on November 16, 2020, with respect to claim 15 have been fully considered and are persuasive.  Thus, claim 15 is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections under  35 USC § 102 and 103
Applicant’s arguments, see pages 10-11, filed on November 16, 2020, with respect to claims1-4 and 25-29 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections of claims 1-2 & 4 and 3 & 25-29 respectively have been withdrawn. 
Allowable Subject Matter
Claims 1-11, 15-20 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 15-20 and 30 the reasons for allowance presented in the last Office Action are not repeated herein, but are incorporated by reference.  With respect to claims 1-11 and 25-29, the prior art of Takahashi, et al. do not disclose or fairly suggest a robotic mechanism configured to probe the plurality of natural eyelashes and a controller configured to receive data from the at least one camera and communicate with the robotic mechanism. the method comprising: measuring a geometric parameter of the natural eyelash with the at least one camera; comparing the geometric parameter against an acceptable value; and determining, using the controller, whether the natural eyelash is suitable for application of an artificial eyelash extension based on the comparison. It is for this reason and in combination with all of the other elements of the claims that claims 1-11 and 25-29 are allowed over Takahashi, et al.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665